Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a PREDICTING DEPLETED PRINTING DEVICE COLORANT FROM COLOR FADING.
Claims 1, 12 and 14 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 1: “... clustering pixel blocks of a user-generated print job raster page into raster color clusters; clustering pixel blocks of a corresponding scanned page into scanned color clusters; for each raster color cluster, in response to determining that a color difference between the raster color cluster and a corresponding scanned color cluster of the scanned color clusters is greater than a threshold: determining color fading of the raster color cluster from simulated depletion of each colorant of a plurality of colorants of a printing device; predicting a likely depleted colorant of the colorants, based on the corresponding scanned color cluster and the determined color fading of the raster color cluster; and predicting a most likely depleted colorant of the printing device, from the likely depleted colorant predicted for each raster color cluster for which the color difference between the raster color cluster and the corresponding scanned color cluster is greater than the threshold.”
Independent claim 12 is similarly cited as claim 1 above.
Claim 14: “... logic to predict a most likely depleted colorant of the printing device based on simulated color fading of raster color clusters of the raster page and corresponding scanned color clusters of the scanned page.”
Dependent claims 2-11, 13 and 15 are inherently allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672